Citation Nr: 0620242	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-36 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES


1.  Entitlement to service connection for peripheral vascular 
disease.  

2.  Entitlement to service connection for peripheral 
neuropathy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to 
February 1969.  

This matter initially comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.  In October 
2002, the RO denied the claim of entitlement to service 
connection for peripheral vascular disease and peripheral 
neuropathy of the lower extremities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially maintains that he is diagnosed as 
having peripheral vascular disease and peripheral neuropathy 
of the lower extremities, which is proximately due to or 
aggravated by the service-connected type II diabetes mellitus 
disease.  For the reasons explained in detail below, 
additional procedural and substantive development action is 
necessary before the Board can adjudicate the claims on 
appeal.  

The Board initially observes that the veteran's claims file 
does not contain a correspondence pertaining to the 
requirements of VCAA, which addresses peripheral vascular 
disease and peripheral neuropathy of the lower extremities.  
A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in the his possession 
that pertains to the claim.  The notice letter should be 
provided prior to the initial unfavorable decision from the 
Agency of Original Jurisdiction (AOJ).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Note that during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was not provided with 
notice of what type of information and evidence is necessary 
to substantiate the claim of entitlement to service 
connection for peripheral vascular disease or peripheral 
neuropathy of the lower extremities, and he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that service 
connection is granted.  Therefore, on remand, the veteran 
must be provided with a VCAA notice letter which complies 
with the aforementioned law and regulations.  

The medical evidence of record demonstrates that the veteran 
has a medical history which is significant for problems in 
the lower extremities.  In an October 2001 medical statement, 
S. Ikeda, M.D. indicates that the veteran was treated for an 
aneurysm in the leg.  The medical doctor stated that the 
clotting in the leg may have been caused by diabetes.  In 
January 2002, the veteran underwent right femoral-posterior 
tibial bypass using reverse saphenous vein.  Both the 
preoperative and the post-operative diagnosis was peripheral 
vascular disease with rest pain.  

In a February 2002 surgery note, C. P. Leiber, Chief of 
Surgery, states that the veteran presented with complaints of 
a cold right foot.  The veteran was examined and following 
the examination, the examiner concluded that the veteran's 
pain is probably neuropathic secondary to diabetes mellitus.  

The veteran underwent VA examination in April 2002 and 
September 2002.  The April 2002 examination report states, in 
pertinent part, that the veteran complained of an inability 
to walk for more than a short distance because of cramping 
discomfort of both legs and coldness of the right foot at 
rest.  The examiner noted that the veteran's history was 
significant for high blood pressure for 15 years.  The 
veteran was diagnosed as having significant peripheral 
vascular disease; status-post right femoral to posterior 
tibial bypass using reverse saphenous vein; and status-post 
aneurysm, left thigh artery with two surgical procedures with 
bypass.  The examiner stated that there was no evidence of 
peripheral neuropathy related to diabetes.  

The examiner also stated that the veteran developed 
significant peripheral vascular disease on the basis of 
damage related to prolonged tobacco exposure.  The examiner 
also stated that the veteran continued to smoke and that his 
smoking would continue to cause problems and that it has the 
potential of aggravating the peripheral vascular disease in 
the lower extremities.  It is further noted that the diabetes 
disease could also result in increased deterioration of the 
arterial circulation.  

A June 2002 VA surgery attending note states that the veteran 
has diabetic neuropathy in both feet.  

The September 2002 examination report notes that the 
examination was provided for clarification of previous 
findings.  The examiner does not indicate that the veteran's 
clams file was reviewed in conjunction with the examination.  
During the examination, the veteran related that he underwent 
multiple surgeries on the right leg for peripheral vascular 
disease.  The veteran also related that as a result of the 
surgery on the right leg, he now experiences some degree of 
sensory neuropathy in the right lower leg and foot.  He also 
related that he experiences chronic cramping pain in the 
lower right calf and in the right foot.  The examiner stated 
that the left leg was essentially unaffected since the 
diagnosis of diabetes.  

The examiner concluded by stating that the veteran is 
essentially diagnosed as having occlusive vascular disease, 
bilateral lower extremities status-post femoropopliteal 
bypass on the left, and multiple revascularization procedures 
on the right.  The examiner reiterated that the veteran has 
long-term tobacco use and that he continues to smoke two 
packs of cigarettes per day.  The examiner further concluded 
that type II diabetes mellitus was diagnosed approximately 
two years prior to the examination, the veteran was on 
minimal medication, and that there was no other evidence of 
secondary diabetic processes, such as diabetic neuropathy.  
With regard to any neurologic loss, the examiner stated that 
the neurologic loss in the right leg "is probably more 
likely to be secondary to his severe peripheral vascular 
disease and the result[ing] surgeries that he has had on that 
leg and probably does not represent a diabetic peripheral 
neuropathy."

In view of the forgoing, the claims file clearly contains 
evidence which is inconsistent with regard to whether the 
veteran in fact suffers from peripheral neuropathy which is 
related to type II diabetes mellitus.  The Board points out 
that there is no medical opinion of record which specifically 
addresses the question of whether diabetes is aggravating any 
current diagnosis of peripheral vascular disease or 
peripheral neuropathy.  The Board also notes that the 
veteran's representative points out that the October 2000 
rating decision and the August 2004 Statement of the Case did 
not address whether the veteran is diagnosed with peripheral 
vascular disease or peripheral neuropathy which is related to 
the veteran's period of service.  On remand, the 
inconsistencies in the medical evidence and the failure to 
address direct service connection for peripheral vascular 
disease and peripheral neuropathy should be resolved.  

The Board finds that in addition to providing the veteran 
with a notice letter in accordance with the law and 
regulations stated in detail above, the veteran should be 
scheduled for VA examination to 1) determine if the veteran 
currently suffers from peripheral neuropathy, 2) confirm that 
the veteran suffers from peripheral vascular disease, 3) 
determine the etiology of any currently diagnosed peripheral 
vascular disease and/or peripheral neuropathy, and 4) 
determine whether the service-connected type II diabetes 
mellitus disease causes or aggravates a current diagnosis of 
peripheral vascular disease and/or peripheral neuropathy.  
The examiner should also consider whether the veteran suffers 
from peripheral vascular disease and/or peripheral neuropathy 
which is related to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), 
and that includes the notice requirements 
as outlined in Dingess v. Nicholson, No. 
01-1917 (U.S. Vet. App. March 3, 2006).  
The notice should include information 
regarding the disability rating and the 
effective date to be assigned in the 
event that service connection is granted.  

2.  Schedule the veteran for VA 
examination for the purpose of 
determining the nature and etiology of 
any currently diagnosed peripheral 
vascular disease and/or peripheral 
neuropathy.  The veteran's claims file 
and a copy of this REMAND must be made 
available to and reviewed by the 
examining physician.  The physician is 
instructed to document in the examination 
report that the requested claims file 
review was accomplished.  Following the 
examination, the examiner should address 
the following:

a)  State whether the veteran is 
currently diagnosed as having 
peripheral vascular disease.  

b)  State whether the veteran is 
currently diagnosed as having 
peripheral neuropathy.  

c)  Provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any currently diagnosed 
peripheral vascular disease or any 
currently diagnosed peripheral 
neuropathy is related to the 
veteran's period of active service.  

d)  Provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely that not (i.e., 
probability less than 50 percent) 
that any currently diagnosed 
peripheral vascular disease or any 
currently diagnosed peripheral 
neuropathy is proximately due to or 
aggravated by the service-connected 
type II diabetes mellitus disease.  

e)  Address the significance, if 
any, of the veteran's long history 
of tobacco use and long history of 
high blood pressure in rendering the 
opinion (s).  

The examiner must provide a complete 
rationale for the opinions expressed.  

3.  Provide the veteran with adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

4.  Readjudicate this claim.  In 
particular, the RO should review the 
requested examination report and required 
opinion to ensure that it is responsive 
to and in complete compliance with the 
directives of this Remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 270-1 (1998).  

5.  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, and a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue on appeal.  The appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


